

115 HR 6816 IH: Family Movie Act Clarification Act of 2018
U.S. House of Representatives
2018-09-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 6816IN THE HOUSE OF REPRESENTATIVESSeptember 13, 2018Mrs. Love (for herself, Mr. Biggs, Mr. Curtis, Mr. Bishop of Utah, and Mr. Stewart) introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo amend title 17, United States Code, to exempt certain performances from copyright and trademark
			 infringement, and for other purposes.
	
 1.Short titleThis Act may be cited as the Family Movie Act Clarification Act of 2018. 2.Amendments to the exemption of certain performances (a)In generalSection 110 of title 17, United States Code, is amended—
 (1)in paragraph (10), by striking ; and and inserting a semicolon; (2)in paragraph (11), by striking the period at the end and inserting ; and;
 (3)by inserting after paragraph (11) the following new paragraph:  (12)the making imperceptible by or at the direction of an individual, acting in a personal capacity, of limited portions of audio or video content of a motion picture, during a performance transmitted to that individual for private viewing, directly or indirectly from an authorized copy or digital transmission of the motion picture, or the provision of a service that enables such making imperceptible, if no fixed copy of the altered version of the motion picture is created.
						; 
 (4)by striking For purposes of paragraph (11) and inserting For purposes of paragraph (11) and (12); and (5)by adding at the end, the following:
					
 For purposes of paragraph (12)—(A)no person asserting the rights of a motion picture copyright owner may prevent or impede by contract the provision of a service as described in such paragraph;(B)no person providing an authorized digital transmission of a motion picture to any individual may modify technical aspects of its transmission service for the purpose of preventing such individual from receiving a transmission as authorized by such paragraph; and(C)neither the circumvention of access controls for the purpose of providing a service described in such paragraph nor the use of technology that allows such service to be provided at a cost and quality comparable to that of the authorized stream under such paragraph violates any provision of this title if there is no demonstrated and avoidable economic injury to the copyright owner or the authorized digital transmission provider.
							.
 (b)Conforming amendmentSection 32(3) of the Act entitled An Act to provide for the registration and protection of trademarks used in commerce, to carry out the provisions of certain international conventions, and for other purposes, approved July 5, 1946 (15 U.S.C. 1114(3)), commonly referred to as the Trademark Act of 1946 or the Lanham Act, is amended by inserting or (12) after paragraph (11) each place it appears.
			